DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hueste et al. (US 5156324, hereafter “Hueste”).
Regarding claim 1, Hueste discloses a jet solder bath (figs. 1-3; col. 3, lines 30-47) comprising: a first jet nozzle 34 which injects molten solder by a first pump 20 (fig. 1); a second jet nozzle 60 which injects the molten solder by a second pump 48 (fig. 1), the second jet nozzle being arranged on a downstream side of the first jet nozzle along a carrying direction of a substrate 16 (PCB); and  opposite sides of the guide portion across the width of the guide portion and extending along the length of the guide portion (see diagram below). 

    PNG
    media_image1.png
    532
    647
    media_image1.png
    Greyscale

in any manner meets these features. The recited guide portion and side members are not structurally distinguished from Hueste; the guide portion and side members in Hueste are well suitable to guide & direct the flow of molten solder as claimed.
As to claims 2 and 6, Hueste shows that the bridge member 70 extends from an upper end on an upstream end of the second 63jet nozzle to an upper end on a downstream end of the first jet nozzle (fig. 3). It is noted that “upper end” and “upstream/downstream end” are relative terms and not limited by any specific structure.
As to claim 10, Hueste shows that length of 65guide portion is equal to a distance between the downstream end of the first nozzle and the upstream end of the second nozzle (fig. 3), and the guide portion contains an opening (any opening portion in baffle 76- fig. 1) formed near the first jet nozzle along a direction perpendicular to the carrying direction of the substrate (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hueste as applied to claims 2 & 6 above, and in view of Zen (US 2001/0020637).
As to claims 4 and 8, Hueste does not disclose a rotation portion which can rotate the bridge member with respect to the jet nozzle. However, Zen (drawn to waver soldering apparatus) discloses a jet nozzle 18 with a bridge member 42 (guide tray), wherein the member 42 is rotated about a horizontal pivot pin 44 (rotation portion) and the crank 48 adjust the angular position of the tray member 42 (figs. 1-2, [0020]). Zen teaches that the rotatable member 42 is adjusted and oriented so as to control the flow rate of the molten solder such that a large amount of molten solder is not applied, which can cause bridging issues [0024]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a rotation portion to rotate at least portion of the bridge member in the jet solder apparatus of Hueste in order to adjust and appropriately control the flow rate of the molten solder, thereby avoiding problems such as bridging (Zen).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hueste (US 5156324).
As to claim 11, Hueste discloses that the bridge member 70 including a plurality of guide portions 76 (baffles- fig. 1), wherein at least one guide portion has a length which is shorter than a distance between the downstream end of the first jet nozzle 34 and the upstream end of the second jet nozzle 60. Hueste teaches that the guide baffles are arranged such that the solder slowly flows in a .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hueste as applied to claim 1 above, and in view of Gileta (US 5240169) & Willenegger et al. (US 2009/0236402, “Willenegger”).
Regarding claims 12-13, Hueste discloses a jet soldering apparatus comprising a jet solder bath 18 according to claim 1 as discussed above.
Hueste is silent as to a fluxer and a pre-heater; Hueste also does not mention a cooler and a controller. However, such features are known in the art. Gileta discloses a jet soldering apparatus comprising: a fluxer 14 which applies a flux to a substrate (circuit board 10) and a preheater 16 which previously heats the substrate to which the flux is applied (fig. 1). Gileta teaches that a no-clean flux applied by the fluxer 14 leaves a low level of residue that is both non-corrosive and non-conductive, and avoids the necessity of having to clean the flux residues off the surfaces after soldering (col. 4, lines 41-45). The fluxing and preheating steps prevent oxidizing of surfaces of the soldered (col. 4, lines 56-60). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a fluxer and a pre-heater Willenegger teaches that in wave soldering, various modules/unit such as fluxer, preheater, cooler, loading/unloading modules operate autonomously with a central control unit [0012], and each module also contains a separate module computer which communicates with a higher-order computer [0013]. The fluxer 2, preheater 3, soldering module 4 and cooler 5 are controlled from a central, extendable control condole 7 (fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate cooler module and a central controller similar to Willenegger in the jet soldering apparatus of Hueste because the cooler would allow to quickly cool the applied molten solder and the central controller would improve efficiency of the soldering production process by active monitoring and control. Moreover, artisan would recognize that employing general control unit is common knowledge in jet/wave soldering. 
Hence, the combination of Hueste, Gileta & Willenegger above includes a jet soldering apparatus comprising: a fluxer, a preheater, a jet solder bath; a cooler which cools the substrate soldered; and a controller which controls operations of the fluxer, the preheater, the jet solder bath and the cooler.
Allowable Subject Matter
Claims 3, 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
Response to Amendment and Arguments
Applicant’s arguments filed 1/11/21 with respect to claim 1 have been considered but are moot because the current grounds of rejection does not rely on any reference applied in the prior rejection for the matter specifically challenged in the argument. Specifically, previous 102 rejection under Gileta has been withdrawn in light of recent amendment and new grounds of rejection set forth above is based on newly cited disclosure of Hueste. Examiner also notes that claims 3, 5, 7 and 9 remain allowable, as indicated in previous office action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735